f2c\    LD~t~n-Y>~-J
         . ,(~0 CV< L9lll .c~ 6-~)
        .    LOCKt~Jl-8"3-3
               L,/3-S                   ,_ .             ~iliA-~~ .                 .
               l ~ CKCX..}t~O>J~7l-...~ E8?;)-=-J·
                                               (p             ~§~;;;~;~~;/£;:J.~II;- O'(,IJPJIZ. 11/lO/
               L \.J       .                                 at the bm~ of unagmg
                                                                                           .        ·
                                                                                                             '2-/
               ~~~~                   •.       {q-J  · VV1 \ · ~rvr vtN \0         \i kJt~ ru
· \{ · \vtr~tJ .~'F ft'i\lr0j UNJ:ftV
       ~~           ~ 1\)~f.trv\ ITJ(lN ~ '
   .fytt_~ Gl)U~ ~·lt\ ~ .c:.l()vt~
  C;Qvtlvo (. _CVI-N. 1\J~r- C>~· ~·
   t·   )tqr0vt2JC~ ~ \JJVZM/(f)-{K
   ~~·c._KO~·                            .
        ~   .   \                             .

 . D k3vt;sc-rvti lt
               ~ D~l<
  (Jj~f ~\AN0 TO \fi:V\Ot~ ~IJO
~XNS ~~~ G~V~JT\)Jj
OJVLN ry _D ,yt,. ~rev::~; §~/
JWVV11( ~V?t:¥71 .C\1~ ~~
 ~i \-1 00[/f" ~ . l'Jelt'"k vt)O~ l "'~
~HO ~\JIA:VJ~ _to{, w·~rb                               ·
  CDA0 ~ \1111&1«'iPf~ c::::::::::::::\:::::::::::---

CJ l    CM1 W ~GD~'f11
                                                                                                                                                ------~~-~~&
           TR~C~a-CJ                                                          ( JvCD--L                                                                                                                                                                                             I


     , ~\ lb)CK\~-'3""'~~ rt,'548 S.W.2d 393} This is an application for writ of habeas corpus which was submitted to this Court
                                         548 S.W.2d 392; 1977 Tex. Crim. App. LEXIS 1217                                                               by the trial court, pursuant to the-provisions of Art. 11.07, VAC.C.P.
                                                            No. 3802                                                                                  -Petitioner was convicted for the offense of burglary, enhanced under Art. 63. VAP.C .. in the Criminal
                                                        February 16, 1977                                                                              District Court of Dallas County and assessed thii mandatory liie sentence in ihe penitentiary on
                                                                                                                                                       December 4. 1970. Petitioner's direct appeal from this Dallas conviction was affirmed. See Dora v.
                                                                                                                                                       State. 477· S.W.2d 20 (Tex.Cr.App. 1972).
         Counsel                      Arthur R. Howard, Lubbock, for appellant.
                                              Alton R. Griffin. Dist.Aity., and John· Terrell, Asst.Dist.Atty.,                                        Pelliioner filed an.appliCation}.or writ of tiabea~ co,Pus in the District Co~rt of Lu~bock ~ol!nty,
                   Lubbock, Jim D. Vollers, State's Atty., David S. McAngus. Asst. State's Atty .. Austin, for the                                     complaining.of the validity of a 1962.Lubbock,County convictio_n for burglary, which :-"as su.bsequently
                   State.                                                                                                                              used for enhancement in the above-mentioned Dallas County case. The trial court denied the
         Judges: Roberts, Judge.                                                                                                                       application for writ of habeas corpus, finding that this application for writ of habeas corpus relief
                                                                                                                                                       "raises no new grounds and raises the same questions raised in the first application for writ of habeas
         CASE SUMMARY                                                                                                                                  corpus" which was previously denied on February 7, 1974.
                                                                                                                                                       From a review of petitioner's writ filed in this Court, it is to be noted that this Court entered a per
         PROCEDURAL POSTURE: Petitioner challenged the decision of the District Court of Lubbock County                                                curiam order on July B, 1975, in which we held:
         (Texas), which denied his second application for writ of habeas corpus because no new issues were
                                                                                                                                                           "Under the circumstances presented in this case. we are of the opinion that petitioner has abused
         raised.Application for writ of habeas corpus was dismissed with prejudice because petitioner had made no
                                                                                                                                                           the habeas corpus process by continually raising the same claims. over and over again, in his
         effort to allege any new issues that had not been raised in a previous application.
                                                                                                                                                           postconviction writs. We hold that petitioner's contention has thus been waived and abandoned
                                                                                                                                                           by his abuse of the writ of habeas corpus. See Ex parte-Can, 511 S.W.2d 623 (523] (Tex.Cr.App.
         OVERVIEW: Petitioner was convicted of robbery and given an enhanced sentence based on a prior                                                     1974), and Sanders v. United States, 373 U.S.1, B3 S. Ct:·106B [10 LEd. 2d 14B] (1963), and
         conviction. Petitioner's application for a writ of habeas corpus regarding the validity of the prior conviction                                   cases cited therein."Therefore, in view of this holding, we hereby refuse to accept or file
         was denied because it raised no new grounds and raised the same questions that were raised in a                                                   petitioner's {548 S.W.2d 394} instant application for writ of habeas corpus, and the clerk of this
         previous application. Petitioner sought review and the court affirmed. The court found that petitioner made                                       Court is hereby ordered not to accept in the future any post-conviction application for writ of
         no effort to allege that the instant allegations were not ones that had been raised, or could have been                                           habeas corpus from this petitioner until it is first shown that such contention was not one that has
         raised, in any earlier proceeding_ The court dismissed the application with prejudice because petitioner                                          been raised, or could have been raised, in any earlier proceeding_ Until such showing is made,
         had not attempted to make a showing of good cause for allowing a re-filing of the application.                                                    petitioner's contention is not entitled to consideration." (Emphasis supplied)
                                                                                                                                                       In the instant case, the trial court has found that "no new issues" were raised which warranted further
         OUTCOME: The court dismissed petitioner's second application for writ of habeas corpus with prejudice.                                        consideration of this second petition. We agree. Petitioner has made no effort to allege that the
         The court agreed with the trial court that no new issues were raised which warranted further consideration.                                   instant allegations were not ones that had been raised, or could have been raised, in any earlier ·
                                                                                                                                                       proceeding. Absent such a showing of good cause for permitting the filing of such application, we
                                                                                                                                                       decline to file this appliCation, or consider the merits of same.
         LexisNexis Head notes

         Criminal Law & Procedure > Habeas Corpus > Review > Standards of Review > General Overview

         Where a petitioner has been previously cited for an abuse of the writ of habeas corpus, the trial court
         should not thereafter consider the merits of any application for writ of habeas corpus filed by that
         petitioner. The trial court should, however, review the application and make findings that this petitioner has
         abused the writ in the past, thus making the review procedure of the appeals court more efficient


                                                                    Opinion                                                                            Where a petitioner has been previously cited for an "abuse of the Great Writ," the trial court should not
                                                                                                                                                       thereafter consider the merits of any application for writ of habeas corpus filed by that petitioner. The
         Opinion by:                  ROBERTS                                                                                                          trial court should, however. review the application and make findings that this petitioner has abused


         3txcases                                                                                                                                 3txcases
         Q 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to          C> 2015 Matthew Bender& Company, tnc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to
         the rest~~ions and terms and conditions of the Matthew Bender Maste~'Agreement.                                                          the restrictions and terms and conditions of the Matthew Bender Master Agreement.
                :                                           ;.


'
                                                                                                                                        '
                                                                          I
    ,)                                                                   X

                                                                                                              _....      \ ••' \        l



                            (
                                                                                                                           -··:.·~=··
                                                                                                                           --~·
                                                                                                                                            .
                                                                                                                                            -
                                                                                                                                             '       '
~                                                                         ·-                                                                 ~;7--~-----'.------,
                                                                                                                                                 .           .            I                      \                                              I

                                                                                                                           I        -                                     I                                                               -·'

                                                                      ...                                                   '-(/~
                                                                                                                           . ...
                                                                                                                           \-                                                         .r'
                                                                                                                                                                                                                        .
                                                                                                '
                                                                                                                                                                                                                                    ...               _.,
                                                               -:                                   :                                   '-
                                                                                            ...                                         .-
                                                                                                                                                         ... ,J'..                                                                                               ·'
                                                                                                                                                                         A....
                                                                                                                                                                                                                            .....
                                                                                                                                                                                            I·
                                                                                                                                                                                 •<
                                                                                                                                                                                                                   ·-




                                                                                                                                                                          i
                                                                                                                                                                     .i


                                                           .
                                                          ~.   ·t
                                                          -i                               Footnotes
                                     ·-·-=.~
                                                          ~"
                                    ;··   -·               r ~.
                                                         ' t;
                                                                '•




          The~writ·application tfiins~iipt!itseifwiil!b.fk'iii)!on"Jiieaspart
         f· -~~· ' ...'I         (I   '
                                                                              of-uie··perri1anent'business·recordi!T"6f
        • thi§i!"OUrt!              '- \ ;. ... \ I
                                           .        , ,.   ~.




                                                                                 ...
                                                                            -,....· ,
                                                                                    ...'
                                                                                            '
                                                                                                r       ...· '
                                                                     .·
                                     . .            ·~



                                                                                                                 .-~
                                               .......                                                   ....    ~ :. ;.   ~·


                                                         < ••


                                                                                                                           }    .
                                               ~·-        . "''                .~            .:
                                                  ';-'· ~;                  '. '·
                                    ·;.,

                                                                     ~ .. """'"·
                                   ..,.             ·'
                                                                .-·       ....
     3txcases                                                                                       3 • '



                                                                                                                                                                                         ~'CXO! 04- (r.~x. 0!01
                                                         Inc.,~~ ~!limber of~~;.LexisNexis
      C 2015 Matthew Bender & Company,                                       Group.' All rights reserved. Use of this product is subject to
    , the restrictions and terms and ~onditions of the' MBtt~ew Bender Master Agreement.
                                                          1 .
                                                                                 :.t•                                                                                            cj C
                                                                                                                                                                     .
                                                                                                                                                                     '           JUk?CdJtM ~r.tcJ(, G-L4-31G
                                                                                                                                                                                 c; -ta~tal/ G                    -rs-u;r'is
                                                                                                                                                                                                           '=lllt1 l
                                                                                                                                                                                 f{lf{               ~'J st:t--'\1\J                                I . ·.   .